In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-16-00006-CR


                          TUCKER WAYNE MCCREA, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 51st District Court
                                   Tom Green County, Texas
             Trial Court No. B-14-0389-SA, Honorable Barbara L. Walther, Presiding

                                         August 30, 2016

                                MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Tucker Wayne McCrea, was convicted by a jury of the offense of

continuous sexual abuse of a child.1 The jury then considered the punishment evidence

and sentenced appellant to serve 28 years in the Institutional Division of the Texas

Department of Criminal Justice. Appellant has perfected his appeal and we will affirm.


      Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his
      1
          See TEX. PENAL CODE ANN. § 21.02(b)(2) (West 2016).
motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court’s judgment. Additionally, counsel has certified that he

has provided appellant a copy of the Anders brief and motion to withdraw and

appropriately advised appellant of his right to file a pro se response in this matter.

Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). The Court has also

advised appellant of his right to file a pro se response. Additionally, appellant’s counsel

has certified that he has provided appellant with a copy of the record to use in

preparation of a pro se response. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex.

Crim. App. 2014). Appellant has filed a response.


        By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim.

App. 2005). We have found no such arguable grounds and agree with counsel that the

appeal is frivolous.2


        We have also reviewed the response filed by appellant. We have found no

arguable grounds contained in the response. By his response, appellant contends that
        2
         Counsel shall, within five days after this opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of appellant=s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4.


                                                      2
his trial counsel provided ineffective assistance. In reviewing appellant’s response, we

note that appellant points to no specific shortcomings of trial counsel, instead, appellant

simply makes a global allegation that trial counsel was ineffective. Having reviewed the

record, we have determined that there are no instances of ineffective assistance shown.

See Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005). Accordingly,

appellant fails to raise an arguable ground in his response.


       Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.




                                                 Mackey K. Hancock
                                                     Justice




Do not publish




                                            3